Citation Nr: 0844322	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for forehead scars, residuals of a fragmentation wound, to 
include a separate compensable rating for tender and painful 
scarring.

(The issues concerning duodenal ulcer disease and 
gastroesophageal reflux disease will be the subject of a 
second decision/remand of the same date.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  The RO granted service 
connection for residual scarring evaluated on the basis of 
disfigurement under diagnostic code 7800.  In view of the 
action taken below, pursuant to the guidance of Esteban v. 
Brown, 6 Vet. App. 259 (1994), the issue has been 
recharacterized as set forth on the title page.  Separate 
consideration for tender scarring will be undertaken as set 
out below.


FINDINGS OF FACT

1.  The veteran's forehead scars, residuals of a 
fragmentation wound are not fixed, are the same color as 
surrounding skin, measure 4.5 centimeters by 2 millimeters 
and 1.5 centimeters by 2 millimeters and are flat, with no 
keloid, breakdown or ulceration.  No tissue loss or gross 
distortion has been noted.

2.  The residual scarring is noted to be objectively tender 
especially over the retained foreign body.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for forehead scars, residuals of a fragmentation 
wound, based on disfigurement, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, a separate 10 percent rating, but no more, is 
warranted for tender scarring as the residuals of a fragment 
wound of the forehead.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118 Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Where there are 
separate manifestations of the same disorder, different 
ratings can be assigned.  See Esteban, supra.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a rating in excess of 10 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: a scar 5 or 
more inches (13 or more cm) in length, scar at least one- 
quarter inch (0.6cm) wide at its widest part, surface contour 
of scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
The maximum rating available is 10 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7804.

History and Analysis

The June 2006 rating decision on appeal granted the veteran 
service connection for forehead scars, residuals of a 
fragmentation wound and assigned an initial rating of 10 
percent.  This rating was assigned under the rating criteria 
for disfigurement.  The veteran seeks an initial rating in 
excess of 10 percent.  As discussed below, while an increased 
rating for disfigurement is not warranted, a separate 
compensable rating of 10 percent, but no more, is for 
assignment for the tenderness that is objectively confirmed 
on recent examination.

A March 2006 statement from the veteran's daughter, Ms. B.A., 
indicates that the veteran suffers greatly from his 
disfiguring scar.  She maintains that the scar is very 
obvious and ranges approximately 2 inches across the 
veteran's head in a cross shape with a dent in the center, 
viewable to the public.  Her father, the veteran, has grown 
tired of the embarrassing questions and comments the scar 
brings.  He normally wears hats low to hide the dent and scar 
on his forehead.  

In the veteran's April 2006 substantive appeal he contends 
that the location of his scars make them quite visible to 
anyone looking at him.  The veteran is very self-conscious 
about his scars and he tries to wear a hat as much as 
possible.

In June 2006, a VA examiner initially noted that a CT scan of 
the veteran's head showed a metallic object in frontal bone 
deeply embedded just to the right of midline and superior to 
the frontal sinus.  The examiner observed upon physical 
examination that the veteran had two scars on his forehead.  
One began just above the bridge of the nose between the 
eyebrows and extended 4.5 centimeters up with a curve off to 
the right.  It was 2 millimeters in width.  There was also a 
portion of it which was in the furrow of the veteran's brow, 
but this was difficult to see because it was buried in the 
furrow.  This scar was tender, particularly in the mid-
portion over where the shrapnel is embedded and there was a 
feeling of a defect in the skull in that area.  The scar was 
not fixed and was the same color as the surrounding tissue.  
The scar was flat, and there was no keloid, breakdown or 
ulceration.  There was a second scar above the first scar and 
to the left.  It sat on a slight diagonal and measured 1.5 
centimeters by 2 millimeters.  This scar was slightly tender 
and was not fixed.  It was the same color as the surrounding 
tissue and there was no breakdown and no keloid.  There was 
some distortion in that part of the veteran's forehead.  The 
portion that lies in the furrow is not distorted.  The 
diagnosis was scars on the forehead, at least as likely as 
not due to the shrapnel wound and/or the treatment attempt to 
remove the shrapnel while in the military.

VA treatment records from 2007 to 2008 are devoid of any 
complaints or treatment for the veteran's forehead scars, 
residuals of a fragmentation wound.  A September 2006 
physical examination report contained notations that the 
veteran's skin had no lesions and no comment is made about 
the veteran's forehead scars.  

The Board notes that the veteran currently receives a 
separate evaluation for his skull defect, front, residuals 
shell fragment wound with retained foreign body, currently 
evaluated at 10 percent.  

The minimal compensable rating has been assigned for 
disfigurement, apparently contemplating the scarring and the 
minimal forehead distortion that was described.  The medical 
evidence of record does not show the veteran to have visual 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired sets of features.  Nor 
does he have two or three characteristics of disfigurement.  
In fact, the June 2006 VA examination found the veteran to 
have one scar that was 4.5 centimeters by 2 millimeters and 
another scar that was 1.5 centimeters by 2 millimeters.  The 
scars were not fixed and were the same color as the 
surrounding tissue.  The scars were flat, and there was no 
keloid, breakdown or ulceration.  The larger scar caused some 
distortion of the veteran's forehead, but again there was no 
visual or palpable tissue loss.  The diagnosis was scars on 
the forehead, at least as likely as not due to the shrapnel 
wound and/or the treatment attempt to remove the shrapnel 
while in the military.  A 30 percent evaluation under 
Diagnostic Code 7800 requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  Based on the 
foregoing, the veteran has not been shown to have met the 
criteria for the next higher, 30 percent rating for 
disfigurement.  

At the same time, it is noted that the scars were described 
as tender.  This was especially true where the retained 
fragment was noted under the scar.  This provides a separate 
manifestation of the scarring for which a compensable 
evaluation can be assigned.  See Esteban, supra.  Thus a 10 
percent rating for the objective tenderness is warranted.  
There is, however, no basis for a higher rating.  Tenderness 
is awarded a maximum schedular evaluation of 10 percent, and 
it is not shown that there is ulceration, breaking down of 
the scarring, or other basis for additional increased or 
separate rating.

Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the veteran's service-connected forehead scars, residuals of 
a fragmentation wound does not more nearly approximate the 
criteria for a 30 percent evaluation than those for a 10 
percent evaluation for disfigurement.  See Fenderson, supra.  
In light of the required criteria, a higher initial rating 
than 10 percent for disfigurement is not warranted.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved as to this 
matter.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
There is, however, a basis for a separate 10 percent rating, 
but no more, for tender scarring, with resolution of 
reasonable doubt resolved in his favor as to this issue.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  Although the Board acknowledges the 
veteran's complaints of disfigurement associated with his 
forehead scars, residuals of a fragmentation wound, the 
record reflects that the veteran has not required frequent 
hospitalizations for his scars and that the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  Further, although the veteran has 
submitted evidence that indicates he has to endure 
embarrassment due to the visibility of the scars at work, 
there is no suggestion in the record that the disability has 
markedly interfered with the veteran's employment, for 
instance, causing the veteran to miss work.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a May 2006 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By this May 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in September 
2006.  A February 2007 statement of the case (SOC) and a 
February 2008 supplemental SOC explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  The Board concludes 
that VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains VA treatment records.  The veteran was 
also given a VA examination in connection with the claim.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

An initial evaluation in excess of 10 percent for forehead 
scars, residuals of a fragmentation wound, based on 
disfigurement, is denied.

An initial evaluation of 10 percent, but no more, for tender 
scarring residuals of a fragment wound of the forehead is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


